Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT/ COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
On Claim 2, line 7, after “liquefying temperature”, delete “and/or” and insert: --or-- in order to fix the typographical error of the claimed limitation with respect to the applicants’ disclosure in the Abstract (line 9), and to avoid the rejection under 35 U.S.C 112 (pre-AIA ) second paragraph of that claimed language.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
All the prior art, on record from the IDS and cited References, do not teach or fairly suggest all of the limitations of the claimed invention including a method for manufacturing lamination stacks:
in regard to claim 1, with the limitations of stacking the laminations to form a lamination stack in a lamination storage; liquefying the adhesive by heating the lamination stack to build up adhesion; and solidifying the adhesive by cooling;
in regard to claim 2, with the limitations of liquefying the adhesive by heating to a liquefying temperature so as to build up adhesion that is supported by contact pressure; and curing the adhesive at the liquefying temperature or solidifying the adhesive in the tool by cooling and subsequently heating the adhesive to a temperature below the liquefying temperature so that the adhesive does not melt but undergoes a further curing reaction resulting in a higher temperature stability.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
August 11, 2022